Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: MegaWest Resumes Oil Shipments after Project Re-Start OTC BB: MGWSF Cusip: No.585168 107 CALGARY, Nov. 18 /CNW/ - MegaWest Energy Corp., (the "Company" or "MegaWest"), provides an update of operations on its Marmaton River ("Marmaton") and Grassy Creek (Grassy") steam injection - heavy oil production Projects in the Deerfield Area of western Missouri, USA. The Company announced in August 2009 that it had raised funding in the amount of US $4.2 million when it completed the sale of a 10% working interest in the Deerfield Area for proceeds of US $2.0 million and, as well, it had sold Series A convertible preferred shares which yielded US $2.2 million before expenses of the offering. After the oil price recovery in late summer, a portion of these funds were used to re-start steam injection operations at
